 1   DAVID YEREMIAN & ASSOCIATES, INC.
     David Yeremian (SBN 226337)
 2   david@yeremianlaw.com
     Roman Shkodnik (SBN 285152)
 3   roman@yeremianlaw.com
     535 N. Brand Blvd., Suite 705
 4   Glendale, California 91203
     Telephone: (818) 230-8380
 5   Facsimile: (818) 230-0308
 6   UNITED EMPLOYEES LAW GROUP, PC
     Walter Haines (SBN 71075)
 7   whaines@uelg.com
     5500 Bolsa Ave., Suite 201
 8   Huntington Beach, CA 92649
     Telephone: (310) 652-2242
 9
     Attorneys for Plaintiff JOSE FRANCO on behalf of himself and others similarly situated
10

11                               UNITED STATES DISTRICT COURT
12                              NORTHERN DISTRICT OF CALIFORIA
13

14    JOSE FRANCO, on behalf of himself and all     Case No.4:19-cv-01453-HSG
      others similarly situated
15                                                  PLAINTIFF’S REQUEST FOR
                              Plaintiff,            TELEPHONIC APPEARANCE AT
16                                                  PLAINTIFF’S HEARING ON HIS MOTION
                    v.                              FOR REMAND AND CASE
17                                                  MANAGEMENT CONFERENCE;
      E-3 SYSTEMS, a California corporation;        [PROPOSED] ORDER
18    and DOES 1 through 50, inclusive,
                                                    Date: October 24, 2019
19                                                  Time: 2:00 p.m.
                              Defendants.           Courtroom: 2
20                                                  Judge: Hon. Haywood S. Gilliam, Jr

21

22

23

24

25

26

27

28



                             PLAINTIFF’S REQUEST FOR TELEPHONIC APPEARANCE
 1          Plaintiff Jose Franco (“Plaintiff”) respectfully requests that his counsel be allowed to appear

 2   by telephone at the Case Management Conference and hearing on Plaintiff’s Motion for Remand set

 3   for October 24, 2019 at 2:00 p.m. Plaintiff’s counsel, Roman Shkodnik, resides in Los Angeles,

 4   California and the cost of travel would be unduly burdensome for Plaintiff. Plaintiff does not

 5   anticipate opposition to this request by any other parties in this action. Plaintiff’s counsel can be

 6   reached at (818) 230-8380 or can appear at the Case Management Conference via CourtCall.

 7
     Dated: October 10, 2019                             DAVID YEREMIAN & ASSOCIATES, INC.
 8

 9
                                                         By /s/ Roman Shkodnik
10                                                         David H. Yeremian
                                                           Roman Shkodnik
11                                                         Attorneys for Plaintiff JOSE FRANCO
12
                                                                    ISTRIC
13                                                             TES D      TC
                                                             TA




                                                                                                 O
                                                     S


14




                                                                                                  U
                                                    ED



       DATED: 10/10/2019




                                                                                                   RT
                                                UNIT




                                                                                    D
15
                                                                     DENIE




                                                                                                        R NIA
16

17                                                                                              m Jr.
                                                                                    S. Gillia
                                                NO




                                                                              ood
                                                                   g e H ay w
                                                                                                        FO
                                                             Jud
18
                                                  RT




                                                                                                   LI
                                                         ER
                                                     H




                                                                                                 A

19
                                                              N                                    C
                                                                                 F
                                                                   D IS T IC T O
20                                                                       R
21

22

23

24

25

26

27

28
                                                         2
                               PLAINTIFF’S REQUEST FOR TELEPHONIC APPEARANCE
